Citation Nr: 0332559	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of prostate cancer.  

3.  Entitlement to a compensable rating for erectile 
dysfunction as a residual of a prostectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In that decision the RO 
granted service connection for carcinoma of the prostate as 
well as erectile dysfunction as a residual of a 
prostatectomy, effective February 29, 2000.  Both 
disabilities were rated as noncompensable effective from the 
date of service connection.  In addition, the RO denied 
service connection for hypertension.  In a January 2002 
statement of the case, the rating for residuals of prostrate 
cancer, formerly identified as carcinoma of the prostate, was 
increased to 10 percent, effective February 29, 2000.   


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Under the provisions of 38 U.S.C.A. § 5103(a), VA is required 
to provide notice to claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  These requirements are not satisfied 
unless VA can point to a specific document in the record that 
provides the required notice.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has not been explicitly informed of what evidence 
he is responsible for obtaining and what evidence VA will 
undertake to obtain with respect to the claims on appeal.  

Accordingly, further appellate consideration will be deferred 
and the veteran's 
claims are REMANDED to the RO for the following action:

The RO should provide the veteran with a 
VCAA notice letter concerning his claims 
that takes into account the time limits 
of 38 U.S.C.A. § 5103(b).  

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

